                      Case 18-10512-KBO         Doc 2755-1    Filed 08/19/21    Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                        )
     In re:                                             )     Chapter 11
                                                        )
     Zohar III, Corp., et al.,                          )     Case No. 18-10512 (KBO)
                                                        )
                                     Debtors.           )     Jointly Administered
                                                        )

                            ORDER SCHEDULING OMNIBUS HEARING DATES

                    Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the

   United States Bankruptcy Court for the District of Delaware, the Court hereby schedules the following

   omnibus hearing dates:

                       September 21, 2021 at 1:00 p.m. (ET) – 6th Floor, Courtroom No. 3

                        October 19, 2021 at 10:00 a.m. (ET) – 6th Floor, Courtroom No. 3




23043617.22
